DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-18.

Applicants' arguments, filed 06/07/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 3-6, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US 2005/0028228, Feb. 3, 2005) in view of Katz et al. (US 2010/0098739, Apr. 22, 2010) and Yang et al. (US 2010/0063539, Mar. 11, 2010).
McQuillan et al. disclose an acellular tissue matrix comprising a decelluarized collagen-containing tissue of an animal genetically modified such that tissues in the animal lack, or substantially lack, galactose α-1,3-galactose epitopes (claim 1). The animal may be a pig (claim 2). The tissue may be dermis tissue (i.e. skin) (claim 3). The tissue may also be bladder tissue (claim 4). The composition may be placed in a tissue (claim 17). Fibroblast growth factors (FGF) may be incorporated into the acellular tissue matrix (¶ [0054]). Antibiotics may also be included to inhibit bacterial contamination. Oncotic agents being in the form of hyaluronan (i.e. hyaluronic acid) may also be included to prevent osmotic damage to the matrix during rehydration (¶ [0038]). Biological functions retained by the acellular tissue matrix include cell recognition and cell binding as well as the ability to support cell spreading, cell proliferation, and cell differentiation. Such functions are provided by a variety of non-collagenous molecules (e.g. hyaluronan). Structural functions retained by useful acellular tissue matrix include maintenance of the three-dimensional array of the tissue’s components and physical characteristics such as elasticity (¶ [0023]). Acellular tissue matrix can be applied to a tissue in order to repair or regenerate that tissue and/or a neighboring tissue (¶ [0051]).

However, Katz et al. disclose inducing or enhancing the repair of damaged or diseased tissues through the use of 3-dimensional modular adipogenic constructs. The modular adipogenic construct is combined with exogenous bioactive agents (¶ [0012]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated exogenous hyaluronic acid into the composition of McQuillan et al. since hyaluronic acid is a bioactive agent as taught by McQuillan et al. and an exogenous form is an alternate and effective form for bioactive agents used for treating tissue repair as taught by Katz et al. 
The combined teachings of McQuillan et al. and Katz et al. do not disclose wherein the hyaluronic acid is on the surface of the acellular tissue matrix.
	However, Yang et al. disclose wherein one or more bioactive agents may be incorporated within and/or applied to a reinforced acelluar matrix (¶ [0027]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have applied hyaluronic acid on the surface of the acellular tissue matrix since hyaluronic acid is a bioactive agent and it was known in the art to apply bioactive agents to acellular matrices as taught by Yang et al. 
	In regards to instant claim 1 reciting an acellular tissue matrix having the ability to maintain the same shape, size, and sponge property after being implanted for one week, the claimed recitation is merely a functional recitation requiring the ability to fulfill that function; the claim does not require, however, that activation actually occur. Paragraph [0046] of the instant specification disclose wherein the acellular tissue matrix 
	In regards to instant claim 1 reciting wherein the concentration of hyaluronic acid reduces an inflammatory response of fibrosis when the composition is implanted in a body as compared to the same composition not comprising hyaluronic acid, since the composition of the prior art comprises hyaluronic acid, the composition of the prior art comprises a concentration of hyaluronic acid that reduces an inflammatory response of fibrosis when the composition is implanted in a body as compared to the same composition not comprising hyaluronic acid.
In regards to the instant claims 10 and 11 reciting wherein the composition is capable of being compressed up to approximately 2/3 of its length or width and is capable of returning to its original dimensions after release of compression, the claimed recitation "capable of" is merely a functional recitation requiring the ability to fulfill that function; the claim does not require, however, that activation actually occur. McQuillan et al. disclose wherein the acellular tissue matrix is elastic. Accordingly, the composition of the prior art is capable of being compressed and returning to its original dimensions.

Response to Arguments
	Applicant argues that the combination of references does not indicate that hyaluronic acid can be provided as an exogenous agent on the surface of a tissue 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hyaluonic acid is bioactive agent since it is an oncotic agent as taught by McQuillan. Bioactive agents may be exogenous as taught by Katz. Bioactive agents may be applied to acellular tissue matrix as taught by Yang. Thus, the combined teachings of McQuillian, Katz and Yang do suggest providing hyaluronic acid as an exogenous agent on the surface of a tissue matrix since bioactive agents may be applied to acellular tissue matrix as taught by Yang and hyaluronic acid is known bioactive agent as taught by McQuillan and bioactive agents may be in the exogenous form as taught by Katz. As such, Applicant’s argument is unpersuasive. 

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US 2005/0028228, Feb. 3, 2005) in view of Katz et al. (US 2010/0098739, Apr. 22, 2010), Yang et al. (US 2010/0063539, Mar. 11, 2010), and further in view of Peterson et al. (US 2004/0180074, Sep. 16, 2004).
The teachings of McQuillan et al., Katz et al., and Yang et al. are discussed above. McQuillan et al., Katz et al., and Yang et al. do not disclose the amount of hyaluronic acid. 
However, Peterson et al. disclose a matrix comprising a bioactive agent for tissue repair (abstract). The bioactive agent is included in the matrix in amounts of from about 10-5% to about 33% by weight of the matrix (¶ [0065]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 10-5% to about 33% hyaluronic acid into the composition of McQuillan et al. since hyaluronic acid is a bioactive agent and this is an effective amount of bioactive agents for a matrix used in tissue repair as taught by Peterson et al. 
	In regards to instant claim 2 reciting approximately 0.5 mg to approximately 5.0 mg hyaluronic acid per gram of composition, assuming the composition is 100 g, Peterson et al. disclose wherein the amount of bioactive agents may be 0.1%. Thus, the composition may comprise 100 mg of bioactive agent. As discussed above, hyaluronic acid is a bioactive agent. Therefore, it would have been obvious to have a composition to comprise, for example, 1 mg of hyaluronic acid per gram of composition. 

Response to Arguments
	Applicant argues that Peterson does not cure the deficiencies of McQuillan, Katz and Yang.
	The Examiner does not find Applicant’s argument to be persuasive. Arguments with regards to McQuillan, Katz and Yang are discussed above and are unpersuasive. Therefore, the rejection is maintained.

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US 2005/0028228, Feb. 3, 2005) in view of Katz et al. (US 2010/0098739, Apr. 22, 2010), Yang et al. (US 2010/0063539, Mar. 11, 2010), and further in view of Ladet et al. (US 2013/0078285, Mar. 28, 2013).
	The teachings of McQuillan et al., Katz et al., and Yang et al. are discussed above. McQuillan et al., Katz et al., and Yang et al. do not disclose wherein the composition comprises chlorhexidine and silver.
 	However, Ladet et al. disclose an implant (abstract). The implant may comprise antimicrobial agents such as both chlorhexidine and silver (¶ [0077]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  McQuillan et al. disclose wherein the composition comprises antibiotics. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated chlorhexidine and silver into the composition of McQuillan et al. since they are known antibiotics and implants may comprise more than one antibiotic as taught by Ladet et al.

Response to Arguments
	Applicant argues that Ladet does not cure the deficiencies of McQuillan, Katz and Yang.


4.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US 2005/0028228, Feb. 3, 2005) in view of Katz et al. (US 2010/0098739, Apr. 22, 2010), Yang et al. (US 2010/0063539, Mar. 11, 2010), Ladet et al. (US 2013/0078285, Mar. 28, 2013), and further in view of Nunez et al. (US 2009/0311785, Dec. 17, 2009).
	The teachings of McQuillan et al., Katz et al., Yang et al., and Ladet et al. are discussed above. McQuillan et al., Katz et al., Yang et al., and Ladet et al. do not disclose the amount of chlorhexidine and silver. 
	However, Nunez et al. disclose an acellular matrix coated with a fiber (¶ [0063]). The fiber comprises an antimicrobial (¶ [0064]). The antimicrobial is preferably in a content range up to about 1 wt. % (¶ [0065]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated up to about 1 wt. % chlorhexidine and silver into the composition of McQuillan et al. since this is an effective amount of antimicrobial agents for acellular matrices as taught by Nunez et al.
In regards to the instant claims reciting approximately 0.1 mg to 3 mg chlorhexidine per gram of composition and approximately 0.1 mg to 1.0 mg silver per gram of composition, assuming the composition is 100 g, Nunez et al. disclose wherein the amount of antimicrobial agents may be 0.2%. Thus, the composition may comprise .

Response to Arguments
	Applicant argues that Nunez does not cure the deficiencies of McQuillan, Katz and Yang.
	The Examiner does not find Applicant’s argument to be persuasive. Arguments with regards to McQuillan, Katz and Yang are discussed above and are unpersuasive. Therefore, the rejection is maintained.

5.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US 2005/0028228, Feb. 3, 2005) in view of Katz et al. (US 2010/0098739, Apr. 22, 2010), Yang et al. (US 2010/0063539, Mar. 11, 2010), and further in view of Nahas et al. (US 2012/0189588, Jul. 26, 2012).
	The teachings of McQuillan et al., Katz et al., and Yang et al. are discussed above. McQuillan et al., Katz et al., and Yang et al. do not disclose wherein the acellular tissue comprises an adipose matrix.
	However, Nahas et al. disclose a process adipose tissue composition having a decellularized adipose tissue extracellular matrix to which viable cells securely attach (¶ [0005]). The processed adipose tissue contains 50% or more of collagen (¶ [0020]). In the field of reconstructive surgery there is a significant need for appropriate soft tissue 
	It would have been prima facie obvious to one of ordinary skill in the art to have the acellular tissue matrix of McQuillan et al. comprise adipose tissue since it is a known and effective decellularized collagen-containing tissue and is the tissue of choice in repairing soft tissue defects as taught b Nahas et al.

Response to Arguments
	Applicant argues that Nahas does not cure the deficiencies of McQuillan, Katz and Yang.
	The Examiner does not find Applicant’s argument to be persuasive. Arguments with regards to McQuillan, Katz and Yang are discussed above and are unpersuasive. Therefore, the rejection is maintained.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,089,523, claims 1-18 of U.S. Patent No. 9,504,770, claims 1-23 of U.S. Patent No. 10,092,677, and claims 1-20 of U.S. Patent No. 10,610,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional components such as decoroin or a method of using the pending claim composition) and thus read on the instant claims.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-18 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TRACY LIU/Primary Examiner, Art Unit 1612